Citation Nr: 1114808	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-26 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for depression.

2.  Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to April 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In November 2010, the Veteran's representative, on the Veteran's behalf, submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

For reasons explained below, the current appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims.

As an initial matter, the Board notes that a letter mailed to the Veteran in February 2011 denying his motion to advance the case on the Board's docket was returned to the sender by the postal service.  The RO/AMC should attempt to ascertain the Veteran's current address.

With regard to a higher disability rating for depression, the Board notes that it appears the Veteran's most recent VA authorized psychiatric examination took place in 2002, nearly nine years ago.  An evaluation by the Veteran's treating physician (Dr. Woehrlin) was provided in September 2006.  At that time the Veteran denied any psychotic symptoms.  Thereafter, in a November 2010 Dr. Woehrlin noted that since the current year, the Veteran had changed his experiences and behavior, and now manifested feelings of violent anger and inner emptiness, paranoid thinking processes, and frequent fantasies of injuring himself or others.  Dr. Woehrlin also stated that, based on a consultation he had with the Veteran in September 2010, he had resorted to a major tranquilizer for the Veteran due to his symptoms.  As the current severity and extent of the Veteran's service-connected depression is unclear, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate his increased rating claim for that disability.  In addition, a record of the September 2010 private consultation with Dr. Woehrlin should be obtained and associated with the claims file after securing any necessary authorization.

Also in the November 2010 private treatment record, Dr. Woehrlin stated that in light of the Veteran's increased mood conditions, he had placed the Veteran on a sick list for an undetermined period since he was not fit to work.  Two days later in November 2010, the Veteran submitted a request for a financial hardship as due to unemployment.  In light of a recent decision in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veteran's claim for an increased rating for his depression includes consideration of entitlement to a total disability rating based on individual unemployability (TDIU).  The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor has relevant employment information been obtained.  Thus, on remand, the RO/AMC should provide corrective notice and request that the appropriate TDIU form be completed.  Furthermore, the medical evidence of record does not adequately address the extent to which the Veteran's service-connected depression would affect his ability to obtain or retain gainful employment (without regard to his age).  Therefore, the Board finds that a medical opinion is necessary in order to fully and fairly evaluate the Veteran's claim.

As an additional matter, the Veteran noted in his January 2008 notice of disagreement that he was enrolled in the VA Vocational Rehabilitation program at that time.  Thus, on remand, all records pertaining to this program should be obtained and associated with the claims file.

With regard to service connection for bilateral shin splints, the Veteran's service treatment records document that he was treated for bilateral shin splints in August 2000, December 2000, and January 2001.  On a February 2002 report of medical history shortly before the Veteran's separation from service, a physician noted that the Veteran had retropatellar knee pain with shin splints.  Thereafter, during the course of the current claim, the Veteran has argued that the pain in his shins has continued to worsen since his military service.  As a result, the Veteran should now be afforded a VA orthopedic examination in order to obtain a medical opinion as to whether he currently has bilateral shin splits that are related to his documented treatment for bilateral shin splints in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For both claims on appeal, all relevant ongoing medical records also should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to ascertain the Veteran's current address and update the file accordingly.

2.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

3.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his depression since May 2005 (to include the September 2010 private consultation with Dr. Woehrlin in Mainz, Germany) and for his bilateral shin splints at any time.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

4.  Obtain all available records pertaining to the Veteran's participation in the VA Vocational Rehabilitation program.

5.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity and extent of his service-connected depression.  The claims file should be provided to and be reviewed by the examiner in conjunction with the examination, if possible.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  If possible, the examiner should assign a Global Assessment of Functioning (GAF) score as set forth in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), for the Veteran's service-connected depression and indicate the impact of his depression on occupational and social functioning.  In addition, the examiner should indicate whether any psychotic symptoms identified are related to the Veteran's service connected depression, or whether such symptoms result from a distinct and unrelated psychotic disorder. 

Thereafter, the examiner should describe the extent to which the Veteran's service-connected depression affects his ability to obtain or retain gainful employment (without regard to his age or nonservice connected disabilities).

6.  Also schedule the Veteran for a VA orthopedic examination by a physician to determine whether the Veteran suffers from a current shin splint disability in either leg, and if so, to obtain an opinion as to whether such disorder is possibly related to service.  The claims file should be provided to and be reviewed by the examiner in conjunction with the examination, if possible.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran suffers from a current shin splint disability in either leg.  If so, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disability arose during service or is otherwise related to any incident of service, including the Veteran's documented treatment for bilateral shin splints in service.  A complete rationale for all opinions expressed should be provided.

7.  If any records received pursuant to the above requests are in a foreign language, then the RO/AMC should arrange for any such documents to be translated into English, and then should associate all translations with the claims file.

8.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  Thereafter, readjudicate the claims, to specifically include the claim for a TDIU.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case which includes the regulations governing TDIU claims and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

